DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akl et al. (US Pub No. 2015/0208923) in view of McKenna (US Pub No. 2010/0081940) and Lee (US Pub No. 2016/0022213).  Note that, with regards to Akl et al., the provisional application No. 61/932,575 discloses the below relied upon teachings (see at least the Figures in pgs. 7-8 of the provisional).    

a processor (paragraph [0013]-[0014], [0045], referring to the one or more processors); and
one or more memories coupled to the processor (paragraphs [0045], [0066]), wherein the processor is capable of executing programmed instructions stored in the one or more memories to:
obtain a first plurality of photoplethysmogram (PPG) features associated with the present subject (paragraph [0039], referring to the probe being used to monitor changes in tissue properties, of the present subject, over time; paragraphs [0043]-[0045], referring to analysis of the reflectance signal (110) to detect peaks/valleys of the signal, detect rising and falling slopes of the signal and/or detect harmonics of the signal, further referring to the probe (102) being affixed to or in close proximity to a surface of the tissue (i.e. tissue of present subject); paragraph [0047], referring to using a PPG system to collect the data; Figures 1-3);
ascertain one or more latent parameter values (i.e. arterial compliance, vascular resistance) associated with the present subject based on a comparison of the first plurality of PPG features (i.e. peaks, rising/falling slopes, etc.) to a reference model (i.e. “lookup table”) (paragraphs [0045]-[0047], referring to using a lookup table to determine arterial compliance and vascular resistance, wherein the inputs to the lookup table, as illustrated in Figure 1, are the first plurality of PPG features (peaks, rising/falling slopes, harmonics, etc. acquired from the tissue of interest (i.e. present subject)) and the 
wherein the reference model includes a correlation between a second plurality of PPG features (i.e. the corresponding stored features in the lookup table) and one or more latent parameter values in the reference model (paragraphs [0045]-[0047], note that use of a lookup table inherently requires that inputs (i.e. first plurality of PPG features) are matched to corresponding stored features (i.e. stored PPG features in the lookup table, which correspond to the “second plurality of PPG features”) in the lookup table correlated to the output (i.e. latent parameters comprising of arterial compliance/vascular resistance which are in the look-up table) of the table; Figures 1-2
wherein the one or more latent parameters in the reference model include arterial compliance and peripheral resistance (paragraphs [0045]-[0047], referring to using a lookup table to determine arterial compliance and vascular resistance; Figures 1-2);
wherein the comparison of the first plurality of PPG features with the reference model includes comparing the first plurality of PPG features of the present subject to the 
second plurality of PPG features to identify a match there between and to identify the one or more latent parameters values in the reference model (i.e. lookup table) corresponding to the matching second plurality of PPG features as the one or more latent parameter values associated with the present subject (paragraphs [0045]-[0047]; ).
However, Akl et al. do not specifically disclose that the one or more latent parameter values in the reference model are associated with a plurality of test subjects.
Further, Akl et al. fail to disclose that their instructions further comprises determining the blood pressure of the present subject, in real-time, based on both the ascertained one or more latent parameter values of the present subject and the obtained first plurality of PPG features associated with the present subject.  
 McKenna discloses a method for noninvasive monitoring of blood related measurements, such as blood pressure, wherein an arterial wall velocity is determined from measured signals obtained from a patient, an arterial compliance is derived from the arterial wall velocity using a lookup table determined from clinical data (i.e. lookup table from “clinical data” which would be associated with data from other patients/subjects (i.e. test subjects)) and the blood pressure value may be calculated by using Equation 3 and the derived blood velocity measurement (i.e. features derived from measured signal) and the derived arterial compliance measurement (Abstract; paragraph [0020], referring to learning-based algorithms being trained with “clinical data”, wherein such clinical data used to train learning-based algorithms inherently 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the reference model parameters, which would include the one or more latent parameter values in the reference model/lookup table, be associated with a plurality of test subjects (i.e. derived from clinical data is associated with a plurality of test subjects) and have the instructions further comprise determining the blood pressure of the present subject, in real-time, based on both the ascertained one or more latent parameter values of the present subject and an obtained blood flow velocity measurement, as taught by McKenna, in order to non-invasively monitor blood pressure, thereby providing an effective means for determining disorders associated with changes in blood pressure (paragraph [0001]).
Furthermore, Akl et al. require the use of a lookup table to determine arterial compliance and McKenna teaches that a lookup table used for arterial compliance determination is effectively determined from clinical data (i.e. data determined from other subjects/test subjects) and therefore, it would have been obvious to one of ordinary skill in the art to have the reference model parameters of Akl et al. be associated with a plurality of test subjects.  That is, using the known technique for having a reference model (i.e. lookup table), as desired by Akl et al., be associated with a plurality of test subjects, as taught by McKenna et al., would have been obvious to one of ordinary skill in the art.  
However, though the above combined references teach determining the blood pressure based on both the ascertained one or more latent parameter values (i.e. 
Lee et al. disclose that a metric of pulse wave velocity (PWV) (i.e. a blood flow velocity measurement) can be determined by using a specific feature of an obtained PPG signal/waveform, wherein the specific feature can be a maximum upward slope, a maximum peak or a dicrotic notch of the PPG signal/waveform (paragraph [0026]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the blood flow velocity measurement of the above combined references be determined based on the peaks or slope (i.e. the first plurality of PPG features) of the PPG signal/waveform, and therefore have the blood pressure be determined based on both the ascertained one or more latent parameter values and ultimately the first plurality of PPG features associated with the present subject, as the above combined references require determining a blood flow velocity measurement and Lee et al. teaches effectively determining a blood flow velocity measurement (i.e. metric of pulse wave velocity) based on the first plurality of PPG features.  That is, using the known technique for determining a blood flow velocity measurement, as desired by Lee et al., based on the first plurality of PPG features (i.e. PPG signal/waveform peaks or slope), as taught by Lee et al., would have been obvious to one of ordinary skill in the art.  Note that the above modification of having the velocity measurement be determined based on the first plurality of PPG features would result in the blood pressure being determined based on both the ascertained one or more latent parameter values (i.e. arterial compliance) of the present subject and the obtained  first plurality of PPG features associated with the present subject since the blood flow velocity measurement of the above combined references is ultimately determined based the first plurality of PPG features (i.e. peaks/slope) associated with the subject.  
With regards to claim 2, Akl et al. disclose a BPM module of the device analyzes a PPG waveform associated with the subject for obtaining the plurality of PPG features (paragraphs [0043], [0045], [0047]; Figures 1-3; Note that the “BPM module” has been interpreted as corresponding to a computer along with the algorithm as described in paragraphs [0021]-[0022] of the instant corresponding PG-Pub 2016/0038044).
With regards to claims 3, 7 and 15, Akl et al. disclose that the obtaining of the first plurality of PPG features includes extracting each PPE feature in one of a time domain and a frequency domain (paragraphs [0043], [0045], [0047], referring to extracting the features by measuring the frequency, time domain or the joint time-frequency domain of the waveform; Figures 1-2).

Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive. 
With regards to claims 1-3, 5, 7 and 14, Applicant argues that no combination of the cited prior art could provide the claimed invention features, noting that “At most, McKenna and Akl, in combination, pertain to conventionally known look up table analysis to determine arterial compliance.  Even if one of ordinary skill in the art were to 
Examiner respectfully disagrees and refers Applicant to the above rejection as to how the combination of Akl, McKenna and Lee meets the limitation. Specifically, Akl discloses in paragraphs [0045]-[0047], as well as in Figures 1-2, using a lookup table to determine arterial compliance and vascular resistance, wherein the inputs to the lookup table, as illustrated in Figure 1, are the PPG features (peaks, rising/falling slopes, harmonics, etc.), which corresponds to the “first plurality of PPG features”, and the outputs of the lookup table are arterial compliance/vascular resistance (i.e. latent parameter values associated with the present subject), wherein use of a lookup table inherently requires that inputs (i.e. first plurality of PPG features) are matched to corresponding stored features (i.e. second plurality of PPG features) in the lookup table correlated to the output (i.e. arterial compliance/vascular resistance, which correspond to the one or more latent parameter values associated with the present subject) of the table.
As Examiner noted in the previous action, use of a “lookup table”, by definition, requires ascertaining a successful match with a corresponding lookup feature (i.e. second plurality of PPG features) in order output the appropriate output (i.e. arterial compliance/vascular resistance).  Note that it is well known in the art, such as defined 
McKenna is used to modify Akl to have the latent parameter values in the reference model/LUT be derived from clinical data, and therefore necessarily associated with “a plurality of test subjects”, and to further include determining the blood pressure of the present subject, in real-time, based on both the ascertained one or more latent parameter values of the present subject and obtained blood velocity associated with the present subject, in order to non-invasively monitor blood pressure, thereby providing an effective means for determining disorders associated with changes in blood pressure (see McKenna, paragraph [0001]) and further using the known technique for having a reference model (i.e. lookup table), as desired by Akl et al., be associated with a plurality of test subjects, as taught by McKenna et al., would have been obvious to one of ordinary skill in the art.  
 Lee is then introduced to modify the blood velocity of Akl in view of McKenna to be calculated using peaks/slopes of a PPG signal/waveform.  As stated in the rejection, the above modification of having the velocity measurement of Akl in view of McKenna to be determined based on the first plurality of PPG features, as taught by Lee, would result in the blood pressure of the combination being determined based on both the ascertained one or more latent parameter values (i.e. arterial compliance) of the present  since the blood flow velocity measurement of the above combined references is ultimately determined based on the first plurality of PPG features (i.e. peaks/slope) associated with the subject.  
Examiner therefore maintains that the combination of Akl, Mckenna and Lee meet the above limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793